DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3 February 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non-patent literature publication.  No copy of the first and only non-patent literature citation International and search report for PCT/CA2015/051221 is present.  It has been placed in the application file, but the information referred to therein has not been considered.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

This application is in condition for allowance except for the following formal matters:     The abstract of the disclosure is objected to because it is over 150 words long.  Correction is required.  See MPEP § 608.01(b).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:    Want in U.S. Patent Application Publication No. 2008/0268279 discloses joining clad metal plates.  Japan Patent No. 4-350,195 discloses surface coating Al or Al alloy after laser welding.  Sparkes et al. in U.S. Patent Application Publication No. 2014/0234551 discloses in the embodiment of figure 19 (see paragraph 166) laser coating with the laser beam at an acute angle.  EP 538,087 A1 discloses laser welding with a focused laser beam followed by an unfocused laser beam for remelting of the coating.  Regarding claim 1, none of the references of record discloses or suggests “A process for laser welding a sheet metal workpiece, …, the process comprising: …  using a first laser beam having a first beam spot-size, forming a laser weld joint between the first and second side edges of the sheet metal workpiece; and subsequent to forming the laser weld joint, forming a localized anti-corrosion surface layer at least on the laser weld joint, comprising: scanning a second laser beam having a second beam spot-size in a scanning direction along the laser weld joint, wherein the second beam spot-size is larger than the first beam spot-size; tilting the second laser beam in a tilt direction to produce an elongated beam spot; during the scanning, providing a flow of a powdered anti-corrosion surface layer material toward a portion of the laser weld joint that is being irradiated by the laser beam, wherein the powdered anti-corrosion surface layer material is melted by the second laser beam and forms a layer adhering to the laser weld joint; and wherein the tilt direction is parallel to the scanning direction.”.  Claims 2-11 are allowable at least for the same reason as claim 1.    Regarding claim 12, none of the references of record discloses or suggests, alone or in combination, “ A  process for forming a tubular member, comprising: joining together first and second opposite side edges of a metallic workpiece at a joining region, the metallic workpiece having an anti-corrosion surface layer pre-coat disposed on at least one major surface thereof … forming a localized anti-corrosion surface layer within a target area that is at least one of within the joining region and adjacent to the joining region, comprising: scanning a laser beam having a predetermined beam spot-size along a scanning direction through the target area; tilting the laser beam having the predetermined beam spot-size in a tilt direction to produce an elongated beam spot; during the scanning, providing a flow of a powdered anti-corrosion surface layer material toward a portion of the target area that is being irradiated by the laser beam, wherein the powdered anti-corrosion surface layer material is melted by the laser beam and forms a layer adhering to surfaces within the joining region; and wherein the tilt direction is parallel to the scanning direction.”. Claims 13-22 are allowable at least for the same reason as claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761